Dykman, J.,
(dissenting.) Our conclusion is that the surrogate made the proper disposition of the questions presented by this appeal. The governing *53«clause of the will is this: “Ninth. All the rest, residue, and remainder of my estate I give and bequeath to my said four children, namely, Elias B., William L., Elizabeth Hendrickson, and Amos, equally between them; and, in case of the death of either of them leaving issue before either of the different parts thereof as hereinbefore mentioned can be divided, then such issue to take the share or part the parent would have been entitled to if living; if without issue, then the survivors to take.” Elias B. survived the testator, and also lived until after a partial division of the parts of the estate, and he had children, but they all died before him, and thus fulfilled all the conditions necessary to an escape from the divestiture of his interest in the residue •of his father’s estate. The first part of the ninth clause .gave an absolute estate to the persons named, subject to be divested by the happening of the •events specified in the latter portion. The last words, “if without issue then the survivors take, ” mean if without issue at any time. The decree of the surrogate should be affirmed, except as to the allowances, which exceed the ¡statutory limit, and the case should be remitted to the surrogate to readjust the allowances, according to the statute. No costs on this appeal.